Citation Nr: 0610562	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II (DM II).

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

According to personnel records, the veteran served on active 
duty from December 1965 to December 1967.

The claim concerning DM II comes to the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision.  

The issue regarding PTSD is being remanded and is addressed 
in the REMAND portion of the decision below and is therefore 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's diabetes does not require the avoidance of 
strenuous occupation and recreational activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DM II 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim for higher rating

Disability ratings are determined by applying a schedule of 
ratings that are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), Part 
4.  

The veteran's current rating for DM II is 20 percent.  
Pursuant to the diagnostic rating criteria for DM II, a 20 
percent rating is assigned for diabetes mellitus requiring 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities, which the Diagnostic Code defines as avoidance 
of strenuous occupational and recreational activities.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Thus, for a rating 
increase to 40 percent, all of the above elements just 
outlined, must be met, including regulation of activities.

The veteran has provided an October 2003 private physician's 
letter, which states that he is on a special diet for 
diabetes, requires daily insulin and was regularly followed 
by the physician for his diabetes.  In the letter, there was 
no mention of regulation of veterans' activities.  An April 
2004 certificate for return to work stated that the veteran 
had some limitations when he returned to work, including not 
working in extreme temperatures and high elevations.  
However, in several recent VA progress notes (February, March 
and April 2005) the veteran was advised to continue 
exercising regularly and consistently, with no mention of 
regulation of his activities.  Therefore, although the 
veteran requires the use of insulin and consumption of a 
special diet for DM II, his activities have not been 
regulated to a level that warrants a higher rating to 40 
percent.  Indeed, practitioners have advised the contrary; 
that he continue exercising.

Thus, as the preponderance of the evidence is against the 
veteran, a rating in excess of 20 percent for DM II is not 
warranted.


ORDER

A rating in excess of 20 percent for DM II is denied.





REMAND

The veteran is seeking service connection for PTSD, which he 
asserts resulted from stressors that occurred during his 
period of active duty while stationed in Vietnam.  By an 
October 2002 rating decision, the RO denied service 
connection due to unverified stressors.    

According to personnel records, the veteran was stationed in 
Vietnam from June 1966 to June 1967, with Company E of the 
First Engineer Battalion, 1st Infantry Division.  His primary 
military occupational specialty (MOS) was a "bridge 
specialist."  He participated in the Vietnam 
Counteroffensive and was awarded the Vietnam Service Medal, 
National Defense Service Medal, and Vietnam Campaign Medal.

The veteran has described several stressors that occurred in 
Vietnam, including, being under sniper and artillery round 
fire, and exposure to mines and "booby-traps."  
Specifically, in a July 2002 letter, and February 2004 and 
October 2005 statements, he provided very specific details 
regarding stressors, such as coming under sniper fire while 
unloading supplies to build a bridge from "Route 6 to Wai 
Khe;" seeing another soldier seriously injured due to a 
"Bouncing Betty" land mine; exposure to dead bodies while 
at the landing zone in Anloc, knowledge of his Chaplain being 
wounded; and assisting his Lieutenant with first-aid of 
another soldier at a field hospital.  He has also provided a 
May 2005 "lay statement" from a member of his unit in 
Vietnam.  

In a July 2002 private mental health examination report, the 
examiner diagnosed the veteran with PTSD as associated with 
his experiences in Vietnam, and the veteran has also been 
treated for PTSD at a VA facility.  However, the claims file 
does not contain the report of a formal VA examination for 
PTSD.  

The AMC should attempt to verify the veteran's stressor 
incidents with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Thereafter, a new VA psychiatric 
examination should be scheduled (as detailed below).

In addition, in order to comply with VA's explicit duty to 
provide notice of evidence needed to establish a disability 
rating and an effective date of an award, if granted, 
additional action in this regard, (as detailed below), is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressors.  Ask him to provide, as 
specifically as possible, the month/year 
that each of the stressor events 
occurred.  Advise him that, if possible, 
he should provide names of other 
individuals who were also present during 
such stressors.  

2.  Contact the JSRRC or other 
appropriate organization to obtain any 
operational reports, lesson learned 
documents, or similar record(s) 
chronicling the activities of, and any 
casualties sustained by, Company E of the 
First Engineer Battalion, 1st Infantry 
Division (or the next higher headquarters 
that prepared such records) for the time 
period identified by the veteran for his 
stressor events, (or if he does not 
provide any such information, from June 
1966 to June 1967.)  Also, any logical 
development to verify any additional 
information the veteran may provide as a 
result of this remand should be 
accomplished.  

3.  Once the above development is 
completed, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should review the veteran's medical 
history, and conduct all necessary 
special studies or tests including 
appropriate psychological testing and 
evaluation.  If  the veteran is 
diagnosed to have PTSD, the examiner 
should identify the stressful events to 
which the diagnosis is linked.  

4.  Send the veteran a notice letter 
discussing what information and 
evidence not of record is necessary to 
establish a disability rating and an 
effective date of an award, if granted.
  
5.  Thereafter, readjudicate the claim, 
and if it remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
discuss all relevant actions taken on the 
claim for benefits, summarize the 
evidence, and reference all pertinent 
legal authority.  Allow an appropriate 
period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


